*202The opinion, of tbe court was delivered by
Steele, J.
Tbe town of Eden regularly voted at tbe meeting of December 30,1863, “ To raise on tbe grand list $300 each for tbe first six men wbo shall enlist into tbe service of tbe United States to save tbe draft.” Tbe plaintiff claims that be was one of tbe first six wbo enlisted to tbe defendants’ credit, and this suit is brought to recover tbe promised bounty. It is agreed that tbe plaintiff was one of tbe first six men mustered into service to tbe defendants’ credit after tbe vote. It is also agreed that be was not one of tbe first six wbo signed enlistment contracts after tbe vote. Others signed before tbe plaintiff, and were mustered in after tbe plaintiff.
Tbe first question is whether tbe meaning of tbe vote was to promise a bounty to tbe first six wbo should sign enlistment contracts, or to tbe first six accepted and mustered into service. Tbe signing of an enlistment contract is but one step toward entering tbe service. Unless tbe man is approved and accepted by tbe government, it amounts to nothing. Until tbe man is approved and mustered in-, he counts upon no quota and is not in tbe •service. If be dies before be is mustered in, bis widow draws no pension under tbe act providing a pension for tbe widows of soldiers wbo die in the service. His enlistment is not perfect, until be is accepted by a duly authorized mustering officer. It is not reasonable, to suppose that tbe town intended to pay bounties to men wbo did not pass to their credit. Tbe mere signing of tbe preliminary papers was not tbe kind of “ enlisting into tbe service of tbe United States” which tbe town intended to pay for. Nor did tbe town mean to offer a bounty to tbe first six to commence enlistments which should be perfected sometime. The unmistakable intention of tbe vote was to promise a bounty to tbe first •six wbo should actually so enter tbe service as to pass to tbe •credit of tbe town. Tbe plaintiff was, in this sense, one of tbe “ first six men to enlist into tbe service of tbe United States.”
Tbe next question is whether tbe words in tbe vote, “ to save the draft” have any limiting force. Tbe defendants say that, whether or not tbe plaintiff was one of tbe first six to enlist, be did not enlist'“to save tbe draft,” because there was no impend*203ing draft to be saved from. There had been an order for a draft, but that order was revoked November 6,1868. This is very-true, but it is to be noticed that “ the draft” was just as much a reality in January, when the plaintiff enlisted, as in December before, when the town voted. It was in the previous November, that the order for a draft was revoked. If the town erroneously supposed that the draft was still pending, and decided it necessary to raise sis men to save them from it, they can not escape paying the men, upon the ground that it turned out to be unnecessary. It is not to be supposed that others understood their situation and necessities better than they did themselves. It was for the town to say how many men they would procure by bounties, and they decided upon sis. It is not certain or material, whether the object of the town was to provide against a draft by them regarded as then impending, or to provide against the future draft of which all parties had a healthy apprehension throughout the war. One enlistment to the credit of the town would be just as much calculated “ to save the draft” as another, so far as this town was concerned. It makes no difference, whether the object of the plaintiff’s enlistment or the defendants’ vote was to save the draft, or only to suppress the rebellion. In the one case the enlistment, the service and the credit would be the same as in the other. The words “ to save the draft” in the vote, do not limit or add to the force of a vote passed when no draft was impending. They might be omitted, or the words to suppress the rebellion might be substituted for them, and the force of the vote would be the same.
Holding, as we do, that the plaintiff was, in the sense of the vote, one of the first sis men who enlisted into the service of the United States to save the draft, it follows that the plaintiff is entitled to recover, no fault being chargeable upon him by which the town were misled. It does not positively appear that he notified the town of his enlistment. Concede that he' did not. It was the official duty of the officers of the regiment, promptly to notify the : adjutant general of the state, and the case shows that the town authorities understood that, by corresponding with the adjutant general, they could find their standing. There is no evidence that .the town authorities made any effort to ascertain the facts before *204mustering in the men enlisted by them. Sargent’s testimony “that during tlie year 1864 the selectmen were in the habit of frequently writing the adjutant general to find out how their credits, stood,” was not enough to raise a question for the jury as to its being impossible for the town, upon reasonable inquiry, to ascertain the facts in this case. Their habit during the year, if it was not even of sufficient uniformity to enable them to state how they acted in this case, was certainly too little to justify the jury in drawing the inference. The offer of the town was not limited to-men. at home or to men procured by the selectmen. They understood that they had men in the Gulf department as likely as any to be of the “ first six” to enlist to save a draft. They were not justified in fairness in deciding that other men were “ the first six,” and so entitled to these bounties, until the men from the Gulf could be heard from; and when these men show that they were first, it is for the town to show that, through some fault of the plaintiff’s,, they failed on reasonable effort to learn of it until too late. They offer no evidence to show either the reasonable effort on the part of the town, or the fault on the part of the plaintiff.
It is urged that the coiirt should have left it to the jury to say whether the plaintiff enlisted in expectation of a bounty from the town. We are not prepared to say that the plaintiff, to avail himself of a general and public offer of a reward or bounty to the-first six to do a particular act, is bound to prove that he became-one of the six in reliance upon the offer. Probably he is not. bound to show anything beyond the fact that he has done all that, the offer itself stipulates as the condition of the reward. How--ever this may be, all the evidence in this case tended to prove that-the plaintiff did enlist in expectation of a reward from the town,, to the amount of three hundred dollars. In no view would it be-necessary, that he should be aware of the language of the vote.promising the bounty, or even of the existence of the vote upon which it ultimately proves that he is entitled to receive what he-expected.
The conversation about the transfer of the plaintiff’s credit to some other town, was after the plaintiff’s right of action had become perfected. None of the evidence tended to show, that it, *205amounted to a release of that right. Upon the whole, we are un-sable to discover any question for a jury in this case, and think that, upon the undisputed facts, the plaintiff was entitled to a recovery.
The judgment of the county court is affirmed.